Citation Nr: 1106187	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for a right foot 
disability, to include arthritis.

3.  Entitlement to service connection for a left foot disability, 
to include arthritis.

4.  Entitlement to service connection for chronic neuropathy of 
the lower extremities (claimed as peripheral neuropathy).

5.  Entitlement to service connection for a low back disability, 
to include as secondary to bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from December 1961 to 
December 1965.

These matters come before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in relevant part, denied service connection for a right 
foot disability, to include arthritis; a left foot disability, to 
include arthritis; peripheral neuropathy of the lower 
extremities; and a low back disability; and an August 2008 rating 
decision that, in relevant part, denied service connection for 
bilateral hearing loss disability.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in April 2010.  A 
transcript of that proceeding is included in the claims file.  He 
submitted additional evidence with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304 (2010).  

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran is not shown by competent and probative medical, 
and/or competent and credible lay, evidence to have a chronic 
right foot disability, to include arthritis, that was clinically 
manifested in service or within one year of discharge from 
service, or that is etiologically related to service, to include 
by continuity of symptomatology.  

2.  The Veteran is not shown by competent and probative medical, 
and/or competent and credible lay, evidence to have a chronic 
left foot disability, to include arthritis, that was clinically 
manifested in service or within one year of discharge from 
service, or that is etiologically related to service, to include 
by continuity of symptomatology.  

3.  The Veteran is not shown by competent and probative medical, 
and/or competent and credible lay, evidence to have chronic 
neuropathy of the lower extremities (to include peripheral 
neuropathy and/or radiculopathy) that was clinically manifested 
in service or within one year of discharge from service, or that 
is etiologically related to service, to include by continuity of 
symptomatology.  

4.  The Veteran is not shown by competent and probative medical, 
and/or competent and credible lay, evidence to have a chronic low 
back disability, to include stenosis and/or arthritis, that was 
clinically manifested in service or within one year of discharge 
from service, or that is etiologically related to service, to 
include by continuity of symptomatology.  


CONCLUSIONS OF LAW

1.  A right foot disability, to include arthritis, is not due to 
disease or injury that was incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).  



2.  A left foot disability, to include arthritis, is not due to 
disease or injury that was incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).  

3.  Chronic neuropathy of the lower extremities, to include 
peripheral neuropathy and/or radiculopathy, is not due to disease 
or injury that was incurred in or aggravated by active service, 
and may not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).  

4.  A low back disability, to include spinal stenosis, is not due 
to disease or injury that was incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a), 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a January 2008 letter, prior to the rating decision on appeal, 
the Veteran was provided notice regarding what information and 
evidence is needed to substantiate his claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need to advise VA of, or submit any 
further medical evidence relevant to, the claim.  He was also 
advised of how disability ratings and effective dates are 
assigned.  Hence, the Board finds that the duty to notify 
provisions have been satisfactorily met, and neither the Veteran 
nor his representative has pointed out any deficiency that 
requires corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA and private treatment records, a VA foot 
examination report, and the Veteran's statements and personal 
hearing testimony provided before the undersigned Veterans Law 
Judge at the RO in April 2010.  Additionally, the Veteran 
submitted additional evidence in conjunction with the hearing and 
waived RO review of that evidence in accordance with 38 C.F.R. 
§ 20.1304 (2010).  

The VA examination report reflects that the examiner reviewed the 
Veteran's past medical history, including his service treatment 
records, documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record, and with supporting rationale.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board 
therefore concludes that the VA medical opinion is adequate for 
adjudication purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

The Board observes that the Veteran was not afforded a VA 
examination pertaining to his claim for service connection for a 
low back disability.  VA is to provide a medical examination when 
it is "necessary to make a decision on a claim, where the 
evidence of record, taking into consideration all information and 
lay or medical evidence [including statements of the claimant], 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; but 
does not contain sufficient medical evidence for the [VA] to make 
a decision on the claim.").  McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002).  
However, given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, no evidence of the 
disorder for many years after separation, and no competent 
medical, or competent and credible lay, evidence of a nexus 
between service and the disability, a remand for a VA examination 
is not warranted per McClendon.  While he has been diagnosed with 
current disability, there is no indication that the disorder may 
be associated with service.  The Board finds that the available 
records and medical evidence that have been obtained are 
sufficient to make an adequate determination as to the claim.  

Consequently, the Board finds that VA's duty to assist has also 
been met in this case.  



Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including peripheral neuropathy (as 
an organic disease of the nervous system) and arthritis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  Further, a disability which is aggravated by a 
service-connected disability may be service- connected to the 
degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  However, 38 C.F.R. § 3.310 
provides that VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected disease 
or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), and Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.  
Id.
In adjudicating a claim, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

If all the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Right and Left Foot Disabilities

The Veteran's service treatment records do not show any treatment 
for, or a diagnosis of a chronic disability of either the right 
or left foot, including arthritis.  In 1965, he had the toenails 
removed from both fifth toes.  However, upon separation 
examination in November 1965, no chronic disability of either the 
feet or the toes was noted.  Upon VA feet examination in June 
2008, the Veteran reported a burning and tingling sensation in 
his feet.  After a thorough clinical evaluation and a review of 
the claims file, the examiner concluded that the Veteran had some 
type of peripheral neuropathy as well as mild to moderate 
degenerative changes of the feet.  He concluded, however, that 
the degenerative changes were not due to the toenail removal in 
service.  Additionally, while it was likely that the Veteran 
experienced some type of foot pain in service, it would have been 
most likely related to overuse and would not be expected to cause 
the development of neuropathy symptoms or degenerative changes 
four decades later.  He explained that there were no entries in 
the Veteran's service treatment records denoting symptoms 
compatible with those that he was currently experiencing.  

In the absence of competent and credible nexus evidence relating 
any currently diagnosed degenerative changes in the Veteran's 
feet to his military service, the Board finds that service 
connection may not be granted.  In this regard, the Board 
observes that there are no medical records documenting complaints 
of degenerative changes of the feet to satisfy the continuity of 
symptomatology requirement of § 3.303(b), and the Veteran's 
assertions in this regard are deemed to be less than credible.  
Additionally, a chronic foot condition was not medically 
documented within one year of the Veteran's discharge from 
service.  Moreover, the competent clinical opinion of record is 
negative for relating any current foot disability to service.  
The Board notes that a prolonged period without documented 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or 
disease was incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Board finds that the Veteran is competent to report that he 
has had pain in his feet since service.  However, he is not 
competent to provide an opinion requiring medical knowledge, such 
as a question of medical causation or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, competency of 
evidence must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board finds that little 
probative weight can be assigned to any statement regarding the 
Veteran experiencing arthritis of the feet since service as the 
Board deems such statements to be less than credible, when 
considered in conjunction with the record as a whole.  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in and 
of itself, does not render his statements incredible, such 
absence is for consideration in determining the weight to accord 
such evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  It is significant to note that the Veteran 
reported a medical history of foot trouble at the time of 
examination for separation from service, in November 1965.  
However, such notation was clarified as relating to his history 
of removal of fifth toenails (bilateral) without residual 
complications or sequelae.  It is reasonable to presume that had 
foot pain been present at the time of examination for separation 
from service, the Veteran would have noted such as medical 
history when reporting other foot medical history.  

As the preponderance of the evidence is against the claim, the 
appeal is denied.  See Gilbert, supra.  

Chronic Neuropathy of the Lower Extremities and a Low Back 
Disability

The Veteran's service treatment records do not show any treatment 
for, or diagnoses of, either neuropathy of the lower extremities 
or a low back disability.  Current treatment records show that 
the Veteran has been diagnosed with spinal stenosis and lower 
extremity radiculopathy.  EMG studies have confirmed that he does 
not have peripheral neuropathy.  Consequently, the Board finds 
that service connection for peripheral neuropathy of the lower 
extremities may not be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a present 
disability there can be no valid claim); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (service connection may not be granted 
unless a current disability exists).  

However, the Board is required to consider the Veteran's specific 
complaints of burning and tingling in the lower extremities in 
conjunction with his current lower extremity radiculopathy in 
adjudicating the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Nevertheless, the Veteran has not submitted any 
competent medical evidence showing that his currently diagnosed 
spinal stenosis and lower extremity radiculopathy began in 
service, were manifest to a compensable degree within one year of 
his discharge, or are causally related to his military service.  
Again, the Board observes that the Veteran is competent to report 
that he experienced back pain as well as numbness and tingling in 
his lower extremities since service.  However, he is not 
competent to provide an opinion regarding the cause of spinal 
stenosis and lower extremity radiculopathy or to render an 
opinion that the symptoms he experienced during military service 
were due to a specific medical condition, i.e., spinal stenosis, 
which he is clearly not competent to diagnose.  Simply stated, 
the Veteran's opinion regarding the presence or etiology of these 
disabilities lacks probative value and does not constitute 
competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 
494-95.  Spinal stenosis and lower extremity radiculopathy are 
complex disorders that require specialized training for a 
determination as to diagnosis and causation, and are therefore 
not susceptible of lay opinions on etiology alone.  Hence, the 
Veteran's statements therein cannot be accepted as competent 
medical evidence.  

The undersigned has fully considered the Veteran's contentions.  
The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  Buchanan, supra.  
As noted above, in addition to the fact that the Veteran did not 
complain of symptoms compatible with spinal stenosis and lower 
extremity radiculopathy at the time of his separation from 
service examination, the record is devoid of contemporaneously 
recorded medical evidence of any findings indicative of these 
disabilities for more than 35 years after service.  Consequently, 
the Board concludes that service connection for a low back 
disability and radiculopathy of the lower extremities on the 
basis of chronicity pursuant to 38 C.F.R. § 3.303(b) or 38 C.F.R. 
§ 3.309(a) is not warranted.  

Finally, the Board observes that there is no medical opinion 
relating the Veteran's currently diagnosed spinal stenosis to a 
service-connected disability.  Specifically, the Board points out 
that the Veteran has not established service connection for a 
bilateral foot disability.  Hence, the claim for any disability 
secondary to that disorder must fail.  The Veteran's only 
service-connected disability at this time is tinnitus, and there 
is no opinion relating the Veteran's back disability to tinnitus.  
Hence, service connection for a low back disability may not be 
granted on a secondary basis.  See 38 C.F.R. § 3.310.   

As the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for a right foot disability, to include 
arthritis, is denied.

Service connection for a left foot disability, to include 
arthritis, is denied.

Service connection for chronic neuropathy of the lower 
extremities (claimed as peripheral neuropathy) is denied.

Service connection for a low back disability, to include 
secondary to a bilateral foot disability, is denied.  

	(CONTINUED ON NEXT PAGE)



REMAND

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Veteran has asserted that he has bilateral hearing loss as a 
result of noise exposure during his military service.  The 
current medical evidence of record is unclear as to whether the 
Veteran currently has bilateral ear hearing loss disability by VA 
standards.  A June 2008 VA audiology examination report indicates 
that the Veteran has hearing loss disability by VA standards.  
However, a follow-up report dated in August 2008 questioned the 
validity of the testing, and a subsequent audiogram revealed 
normal hearing by VA standards.  The examiners also noted that 
the Veteran had normal hearing upon entrance into military 
service and upon discharge.  However, the Board's review of the 
service treatment records reveals some change in the Veteran's 
hearing acuity during his November 1965 discharge examination, 
including a puretone threshold of 25 at 6000 Hertz, bilaterally.  
(The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993)). 

Hence, the Board finds that the medical evidence is currently 
insufficient to adjudicate the claim.  Consequently, a VA 
audiological examination must be scheduled.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  

Additionally, the Veteran has submitted private medical reports 
of his hearing loss disability with a graphical chart of 
audiometric findings.  The Board may not interpret graphical 
representations of audiometric data.  See 38 C.F.R. § 3.385 
(2010) (for VA purposes, hearing loss is determined in the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz); see also Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) and Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Therefore, the private audiogram report is 
not sufficient upon which to adjudicate the claim.  Clinical 
interpretation of the private audiogram would be useful in 
adjudicating the appeal.  Finally, the Board points out that the 
Veteran was observed to be using a hearing aid at his April 2010 
personal hearing before the undersigned.  

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's private, charted 
audiograms to an appropriate medical 
professional for clinical interpretation.  
The indicated findings must be specified in 
decibels at the 500, 1000, 2000, 3000, and 
4000 Hertz levels.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
existence and etiology of any currently 
manifested bilateral hearing loss.  The 
indicated findings must be specified in 
decibels at the 500, 1000, 2000, 3000, and 
4000 Hertz levels.  Speech discrimination 
ability using the Maryland CNC word list must 
be indicated for each ear.  The examiner 
should examine the Veteran, review the 
Veteran's claims folder and render an opinion 
as to whether it is at least as likely as not 
(50 percent or greater) that any currently 
manifested bilateral hearing loss had its 
clinical onset in service or within one year 
of his discharge from service, or is due to 
some incident during the Veteran's military 
service, including noise exposure.  In 
rendering his/her opinion, the examiner must 
state whether there was any clinically 
significant shift in hearing ability 
demonstrated during service.  A clear 
rationale for all opinions should be 
provided.  A copy of the examination report 
should be associated with the Veteran's VA 
claims folder.  

3.  After undertaking any additional 
development deemed to be appropriate, 
readjudicate the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


